Opinion by
Cline, J.
The vice president of the customs brokerage firm making the entry testified, among other things, that at the time of making the entry he represented a number of Japanese and Korean electric-light bulb importers, saw their invoices, and was familiar with the prices. He made entry at $7 per thousand pie'ces. The merchandise was appraised as entered. The collector filed an appeal for reappraisement, at which time it was shown that an importer at Bridgeport received an importation of similar merchandise on the same vessel, which merchandise was invoiced at $7.50 per thousand pieces. A stipulation was therefore entered into agreeing that the export value was $7.50 per thousand, less certain charges, and the court so found. In accordance therewith it was held that in making the entry in this case the petitioner acted without intention to misrepresent the facts or to defraud the revenue of the United States. The petition was granted.